Exhibit 10.3
June 12, 2006
Mr. Bart McCain
3459 Henrietta Hartford Rd.
Mt. Pleasant, SC 29466
Dear Bart,
We are pleased to offer you employment with Penson Financial Services, Inc.,
under the following terms:
1.
You will become Senior Vice President of Penson Financial Services, Inc.
(“PFSI”) located in Dallas, Texas. Your title will be Chief Administrative
Officer, reporting to the President and CEO, Bill Yancey.

2.
As a senior executive of a Penson company, your responsibilities will include
cash management, the business planning process and developing metrics for
measuring corporate performance, while being actively engaged in all aspects of
the business and leading designated strategic initiatives designed to achieve
organizational excellence.

3.
Your base compensation will be $200,000 per year, plus a discretionary bonus to
be determined by the Executive Committee of Penson. With respect to the period
ending on the first year following the date you commence your employment with
Penson, you will receive a bonus of no less than $75,000.

4.
You will receive a restricted stock grant of 8,300 shares of common stock of
Penson Worldwide, Inc., to vest equally over quarterly periods of service during
the first four years of your employment.

5.
You will receive an option grant for 8,300 shares of common stock of Penson
Worldwide at a price to be determined by the Compensation Committee of Penson
Worldwide, to vest equally during quarterly periods of service over the first
four years following the date you commence your employment with Penson. The
equity grants described above and in this paragraph are subject to approval of
the Compensation Committee of Penson Worldwide and the standard documentation of
Penson Worldwide relating to such grants.

6.
You will be entitled to the standard benefits coverage and vacation policy
offered to all PFSI employees holding similar positions, except that you will be
entitled to four weeks vacation annually for each year of employment (to be
taken in accordance with company policies).


1



--------------------------------------------------------------------------------


7.
We will pay reasonable relocation and temporary housing expenses related to the
travel and transition from South Carolina to Texas provided that I pre-approve
such expenses in advance.

8.
While your employment is at will, the terms of this compensation agreement will
apply to the first year of your employment, unless modified in writing upon
mutual agreement.

We are excited at the prospect of having you join us. If the terms of this
agreement are acceptable, please evidence your acceptance by signing below by no
later than July 3, 2006. Your offer is contingent upon satisfactory completion
of our background check and your signing of standard documentation prepared by
our company. Please feel free to contact me with any questions or comments.
Sincerely,

/s/ Bill Yancey
Bill Yancey
President and CEO
Penson Financial Services, Inc.
Accepted:
/s/ Bart McCain    
Mr. Bart McCain

2

